DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “compliant” in claim 1, 2,10 is a relative term which renders the claim indefinite. The term “compliant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no measure of what constitutes compliance.
The term “inherently” in claim 1 is a relative term which renders the claim indefinite. The term “inherently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be There is no indication as to what is inherent or what an inherent property would constitute.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB-902448 (hereinafter AHNE) included in applicant's Information Disclosure Statement (IDS) dated June 11, 2020.
Regarding claim 1, AHNE discloses a device by means of which pairs of cigarettes lying in a continuously running grooved drum can be urged together (Page 1, lines 10-16).  AHNE discloses that the device is configured to axially compact groups of rod-shaped segments intended to form rod-shaped smoking articles (Page 1, lines 10-16).  AHNE further discloses wherein each group, of segments comprises at least two segments (Page 1, urging together of the cigarette 10 and tip 11, Page 1, lines 45-51) which are disposed in axial alignment with each other and axially end to end (See Fig. 1).  AHNE further disclose a conveyor (Fig. 1, rotatable drum 5) configured to convey the groups of segments along a feed path which extends in a feed direction and which meets a compacting station (area between 18 and 21 as described page 2, lines 27-33) for compacting the groups of segments, wherein the conveyor is provided with a plurality of housing grooves (Fig. 1, grooves 9, Page 2, lines 16-19), each housing groove being configured to receive and retain a group of segments disposed perpendicularly to the feed direction (In Fig. 1, wheel is perpendicular to the feed direction), 
AHNE further discloses a first compactor (Fig. 2, disc 18, Page 2, lines 27-33) having a first contact portion adapted to be placed in contact with a first axial end of at least one group of segments in transit in the compacting station. 
AHNE further discloses a second compactor (Fig. 1, stop 21, Page 2, lines 43-47) having a second contact portion adapted to be placed in contact with a second axial end of at least one group of segments in transit in the compacting station, wherein the first compactor and the second compactor are configured to act in conjunction with each other at least at the compacting station in such a way as to apply an axial compacting action on the groups of segments by means of the first contact portion and second contact portion, wherein the first contact portion is compliant, preferably elastically compliant, along a longitudinal direction of extension of the groups of segments upon interaction with the first axial end of the groups of segments themselves (as done by disc 18) and in that the second contact portion defines a rigid abutment (“as far as to the stop 21” page 2, lines 45-46) along the longitudinal direction of extension of the groups of segments suitable for setting a predetermined position  for the second axial end of the groups of segments.

    PNG
    media_image1.png
    725
    1100
    media_image1.png
    Greyscale

Regarding claim 2, AHNE discloses the compacting unit according to claim 1 as discussed above.  AHNE further discloses wherein the first compactor comprises a compacting member provided with the first contact portion, wherein the first contact portion is inherently compliant and/or wherein the first contact portion is mounted compliantly on the compacting member, and in that the second compactor comprises a compacting member defining the second contact portion.  AHNE discloses that the disc 18 comprises a roller 17, considered to be a compacting member, which contacts the disc 18.  The adjustable stop 21 has a portion that limits axial movement of the cigarette and filter group (Page 2, lines 7-47).  
Regarding claim 3, AHNE discloses the compacting unit according to claim 1 as discussed above.  AHNE further discloses wherein at least one between the first compactor and the second compactor comprises a compacting member which is movable in such a way as to bring a sequence of contact surfaces of the first contact portion or of the second contact portion in succession to the compacting station.  AHNE discloses that the disc 18 comprises a roller 17, considered to be a compacting member, which contacts the disc 18.  The adjustable stop 21 has a portion that limits axial movement of the cigarette 10 and filter group 11 (Page 2, lines 7-47).  
Regarding claim 4, AHNE discloses the compacting unit according to claim 3 as discussed above.  AHNE further discloses wherein the compacting member is rotatable about a compacting axis and in that the first contact portion or the second contact portion is disposed circumferentially around the compacting axis.  As the device rotates the compacting station and members rotate about the circumference of the drum (Page 1, lines 17-28)
Regarding claim 7, AHNE discloses the compacting unit according to claim 3 as discussed above.  AHNE further discloses wherein the position of the compacting member is adjustable towards or away from the compacting station as a function of the length of the groups of segments.  AHNE discloses that the position of the roller 17 can be adjusted towards or away from the pressing station depending on the length of the section group (action of slider 15, the guide groove 14, and the lever 13, Page 1, lines 70-83).  
Regarding claim 8, AHNE discloses the compacting unit according to claim 7 as discussed above.  AHNE further discloses wherein at least one between the first compactor and the second compactor comprises a slide which is slidable in a direction parallel to the feed axis and which supports the compacting member.  
Regarding claim 9, AHNE discloses the compacting unit according to claim 3 as discussed above.  AHNE further discloses wherein the compacting member is moved by the conveyor in such a way as to bring a sequence of contact surfaces of the first contact portion or of the second contact portion in succession to the compacting station.  AHNE discloses that as the drum rotates the device brings the cigarette and the tips together (Page 1, lines 10-16)
Regarding claim 10, the limitations of claim 10 axially compacting groups of rod-shaped segments intended to form rod-shaped smoking articles, wherein each group, of segments comprises at least two segments which are disposed in axial alignment with each other and axially end to end, the compacting method comprising the following steps: conveying the groups of segments along a feed path which extends in a feed direction and which meets a compacting station for compacting the groups of segments, wherein the groups of segments are disposed perpendicularly to the feed direction, applying an axial compacting action on the groups of segments in transit in the compacting station by placing a first contact portion in contact with a first axial end of at least one group of segments in transit in the compacting station and a second contact portion in contact with a second axial end of the at least one group of segments in transit in the compacting station, wherein the first contact portion is compliant, preferably elastically compliant, along a longitudinal direction of extension of the groups of segments upon interaction with the first axial end of the groups of segments and in that it comprises setting a predetermined position for the second axial end of the groups of segments along the longitudinal direction of extension of the groups of segments themselves by means of the second contact portion defining a rigid abutment 
Regarding claim 11, AHNE discloses the method according to claim 10 as discussed above.  AHNE further discloses wherein it comprises bringing a sequence of contact surfaces of the first contact portion or of the second contact portion in succession to the compacting station.  AHNE discloses that the disc 18 comprises a roller 17, considered to be a compacting member, which contacts the disc 18.  The adjustable stop 21 has a portion that limits axial movement of the cigarette 10 and filter group 11 (Page 2, lines 7-47).  
Regarding claim 12, AHNE discloses the method according to claim 10 as discussed above.  AHNE further discloses wherein it comprises adjusting the position of the first contact portion and/or of the second contact portion towards and away from the compacting station as a function of the length of the groups of segments.  AHNE discloses that the position of the roller 17 can be adjusted towards or away from the pressing station depending on the length of the section group (action of slider 15, the guide groove 14, and the lever 13, Page 1, lines 70-83).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over AHNE as applied to claims 1-4 above and in view of US 2821201 A (hereinafter BRUNSWIG) included in applicant's Information Disclosure Statement (IDS) June 11, 2020.
Regarding claim 5, AHNE discloses the compacting unit according to claim 4 as discussed above.  AHNE may not explicitly disclose wherein the conveyor comprises at least one rotary member rotating about a feed axis and configured to move the housing grooves along the feed path, and in that the compacting member is disposed around the feed axis and has a respective compacting axis which is inclined to the feed axis in such a way that the first contact portion or the second contact portion can be placed in contact with the respective axial end of at least one group of segments passing through the compacting station.  
AHNE discloses that the case 1 is secured on a collar bolt 2.  This middle of this bolt corresponds to axis Z.  AHNE discloses that disc rings are elastically compliant to apply pressure.  This applies pressure along respective compacting axes (Page 1, lines 16-28).

    PNG
    media_image2.png
    708
    1083
    media_image2.png
    Greyscale

BRUNSWIG discloses a shifting device for cigarettes which affect axial endwise movement of cigarettes into end-to-end engagement (Col. 1, lines 16-20).  The invention is an improved device adaptable for high speed operation where disc rings are supported by elastic means and tension springs to be movable with the rotating conveyor drum (Col. 1, lines 34-43).  Fig. 3 shows that the compacting surface can be adjusted through a bevil 18 on the disc ring 8, have an angle α offset from the vertical.  (Col. 3, lines 9-15).  This ensures that the whole side of the disc ring (compacting surface) engages the end of the cigarette.  There are tension springs 10 which allow the compacting surface to be at a compacting axis different from the feed axis.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AHNE to dispose the compacting member in an inclined axis to the feed axis as taught in BRUNSWIG.  A person of ordinary skill in 
Regarding claim 6, modified AHNE discloses the compacting unit according to claim 5 as discussed above.  AHNE further discloses wherein the rotary member is a conveyor drum provided with the housing grooves disposed parallel to the feed axis at an outer mantle of the conveyor drum itself, wherein the first contact portion or the second contact portion is disposed at a minimum distance from the conveyor drum at the compacting station and at a maximum distance from the conveyor drum at a position diametrically opposite to the compacting station.  AHNE discloses that the grooves 9 are formed in the periphery of the drum 5 (Page 2, lines 15-20).  AHNE further discloses that the disc and stop are positioned opposite and at a distance from each other (Page 2, lines 29-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                     


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747